Title: James Madison to Bernard Peyton, 4 June 1828
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                June 4. 1828
                            
                        
                        
                        I have just recd. your note of the 1st. inst. accompanied by the Bacon which is thought to be very good. I
                            thank you for your obliging purpose in the event of a speedy Curtailment. It wd. be very convenient to me if this cd. be
                            delayed till I cd. avail myself of some other resource than the Sale of my Tobo. Not anticipating such a measure of the
                            Bank, I had allotted the surplus of that, resource, beyond current demands, for several objects, as a provision collateral
                            to expected receipts from debtors, on which I am afraid to rely, notwithstanding the most express promises. In one case,
                            of considerable amount, I have had recourse to the law, with a prospect of partial payment at least at a day not remote,
                            and of the whole ultimately. I find so much uncertainty at present in crops and prices, that I am disposed, if not at too
                            great a sacrifice, to part with as much of my superfluous land which will not be used in my day, and can be spared from
                            permanent arrangements, as will not only answer immediate purposes, but will add to ordinary resources, a regular
                            & certain income. The juxtaposition of the lands of some of my thrifty neighbors, and which are without certain
                            advantages possessed by mine is happens to be a favorable consideration, & improves the chances  of success
                        My overseer sent lately 2 Hhds. of Tobo. to the Warehouse of McGruder to go thence by water, wth. the
                            intention of sending others. This becoming inconvenient, & being understood that damage is incident to yt. mode of
                            conveyance, He has been requested to forward at once the two on hand, & has been referred to you for the charges
                            on them. My crop of Tobo. was a large one in the field, & the quality, as it went into the House quite promising.
                            I am discouraged however from very flattering expectations by the complaints of others, and the general run of low prices.
                            Our Wheat fields are more flattering than they have been for some years
                        Having changed my principal Overseer I wish the new one to be present when you sell my Tobo. that he may
                            understand better than his hitherto been the case, the management most likely to hit the taste of the Richd. purchasers
                            In answering this be so good as to name the time when he ought to be on the Spot
                        You have good reason to complain of the illarranged arrivals of my waggons and the one now on the road may
                            not be an exception. I will have the error corrected in future trips.
                        
                            
                                
                            
                        
                    